UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7527


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY LAMAR SELF,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.         Martin K.
Reidinger, District Judge. (2:08-cr-00028-MR-1; 2:13-cv-00049-
MR)


Submitted:   March 11, 2016                 Decided:   March 17, 2016


Before SHEDD, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew Gridley Pruden, TIN, FULTON, WALKER & OWEN, PLLC,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rodney      Lamar       Self   seeks       to    appeal       the       district    court’s

order     denying       his     Fed.       R.        Civ.    P.      60(b)        motion     for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion.                     The order is not appealable

unless    a    circuit       justice      or    judge       issues       a     certificate   of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2012); United States

v. McRae, 793 F.3d 392, 398-401 (4th Cir. 2015).                                A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                            28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this      standard           by      demonstrating         that

reasonable      jurists        would      find        that     the       district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                        When the district court

denies     relief       on     procedural            grounds,       the        prisoner     must

demonstrate      both    that       the    dispositive            procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Self has not made the requisite showing.                          Accordingly, we deny a

certificate      of     appealability           and     dismiss          the    appeal.       We

dispense      with    oral      argument        because        the       facts     and     legal

                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3